Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03728 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com                  RODRIGUEZ, OLGA vs. STATE FARM LLOYDS                                           9/24/2019
                                       Cause: 201959536  CDI: 7    Court: 164

  DOCUMENTS
  Number            Document                                                                        Post Date              Pgs
                                                                                                    Jdgm
  87239508          Defendant Original Answer                                                             09/23/2019       5
  87123123          Citation Return                                                                       09/13/2019       2
  86881737          Civil Process Pick-Up Form                                                            08/27/2019       1
  86810585          Plaintiff's Original Petition                                                         08/23/2019       9

   ·> 86810586      Request for Issuance of Service                                                       08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LbW1l8fS37+nG3q333hqxZJmvQEt+SWtU1FcrG2DWalYcq…   1/1
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24
             Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




From:                              HOME CLMS-RECORDLOSS
Sent:                              Wednesday, September 4, 2019 11:22 AM
To:                                LT - FIRE - Litigation
Subject:                           B291-9L5



New loss recorded B291-9L5



D76N


_____________________________________________
From: HOME CLMS-SALIR
Sent: Wednesday, September 4, 2019 8:35 AM
To: HOME CLMS-RECORDLOSS <home.clms-recordloss.147o26@statefarm.com>
Subject: B291-9L5




Claims Support,

SALIR is unable to locate a claim number for this lawsuit. Please use the following information to record a new claim,
and assign through Automatic Assignment.

Reason for Recording Claim: Example: Lawsuit – [Document ID# 28843611 ]

Policy Number [Auto/Fire]: FIRE

Type of Claim (Fire Only): Example: Homeowner, Worker’s Comp

Car Number (for multi-car states only):

Facts of Loss (if known): On August 28, 2017, Hurricane Harvey

Date and Time of Loss: On or about June 4, 2019

Loss / Property Location (address, city and state): If no loss or property location information provided enter “no
information provided”.

Participants Involved (Auto Only): Olga Rodriguez
Vehicles Involved (Auto Only):

Thank you.

                                                             1
Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24




    EXHIBIT B-4
     Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24                       9/23/2019 7:43 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37014902
                                                                                                  By: Tiffany Jefferson
                                                                                            Filed: 9/23/2019 7:43 AM

                                 CAUSE NO. 2019-59536

OLGA RODRIGUEZ,                              §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 164TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond the amount of the policy deductible.
   Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



       3.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $5,558.00 deductible.

       5.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown.

Part of the property damages Plaintiff is claiming to the insured property occurred over

time through wear, tear, and deterioration of the roof, shingles, and other areas of the

property. These conditions are not insured under the policy at issue.

       6.      Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:
   Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



               FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

          a. We will pay the cost to repair or replace with similar construction and for
             the same use on the premises shown in the Declarations, the damaged
             part of the property covered under SECTION I - COVERAGES,
             COVERAGE A - DWELLING, except for wood fences, subject to the
             following:

              (1) until actual repair or replacement is completed, we will pay only    the
                  actual cash value at the time of the loss of the damaged part of     the
                  property, up to the applicable limit of liability shown in           the
                  Declarations, not to exceed the cost to repair or replace            the
                  damaged part of the property;

              (2) when the repair or replacement is actually completed, we will pay the
                  covered additional amount you actually and necessarily spend to
                  repair or replace the damaged part of the property, or an amount up to
                  the applicable limit of liability shown in the Declarations, whichever is
                  less;

              (3) to receive any additional payments on a replacement cost basis, you
                  must complete the actual repair or replacement of the damaged part
                  of the property within two years after the date of loss, and give prompt
                  notice to us after the work has been completed; and

              (4) we will not pay for increased costs resulting from enforcement of any
                  ordinance or law regulating the construction, repair or demolition of a
                  building or other structure, except as provided under Option OL -
                  Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,

Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.
    Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



       7.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       8.       Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT
   Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 23, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201959536 - RODRIGUEZ, OLGA v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 164th Civil District Court
 Date Filed                    9/23/2019 7:43 AM
 Case Number                   201959536
 Case Description              RODRIGUEZ, OLGA v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55237309
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Rodriguez, Olga
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=b9e422cb-1353-4cb2-a011-... 9/23/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03728 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Rodriguez, Olga - Defendant Original Answer.pdf        [Original]


 eService Details
                                                                                 Date/Time
 Name/Email                 Firm              Service Method   Status   Served
                                                                                 Opened
 Jessica Salto              Buzbee Law                         Not
                                              EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                               Sent
 Christopher Leavitt        Buzbee Law                         Not
                                              EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                 Sent
 Ryan Steinhart             The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                               Sent
 Rian Taff                                                     Not
                                              EServe                    No       Not Opened
 rtaff@txattorneys.com                                         Sent
 Harvey Clerk               The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                 Sent
 Anthony Buzbee                                                Not
                                              EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                       Sent
 Gregory J. Finney                                             Not
                                              EServe                    No       Not Opened
 gfinney@manuelsolis.com                                       Sent
 Jazmine J. Ford                                               Not
                                              EServe                    No       Not Opened
 jford@nck-law.com                                             Sent
 M Micah Kessler                                               Not
                            NCK, PC           EServe                    No       Not Opened
 mkessler@nck-law.com                                          Sent
 Juan Solis                                                    Not
                                              EServe                    No       Not Opened
 jusolis@manuelsolis.com                                       Sent
 Stephen R. Walker                                             Not
                                              EServe                    No       Not Opened
 swalker@manuelsolis.com                                       Sent
 Tyffeni Nguyen             Nistico, Crouch                    Not
                                              EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                          Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=b9e422cb-1353-4cb2-a011-... 9/23/2019
